DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-13, the examiner found no reference in the prior art that disclosed or rendered obvious a computer implemented method comprising the step(s) of: 
applying an iterative loop to update at least one parameter used in a direct parametric reconstruction, wherein the iterative loop includes: 
calculating frame emission images for the at least one frame; 
generating motion-corrected frame emission images based on at least one whole-body forward motion field or a whole-body inverse motion field; and
updating the at least one parameter by applying a linear or nonlinear fit to the motion-corrected frame emission images;
and generating at least one parametric image based on the at least one parameter updated by the iterative loop and including all limitations recited in independent claim 1.
As per claim 14 and dependent claims 15-17 and 20, the examiner found no reference in the prior art that disclosed or rendered obvious a system comprising a processor configured to:
apply an iterative loop to update at least one parameter used in a direct parametric reconstruction, wherein the iterative loop includes: 
calculating frame emission images for the at least one frame; 
generating motion-corrected frame emission images based on at least one whole-body forward motion field or a whole-body inverse motion field; and
updating the at least one parameter by applying a linear or nonlinear fit to the motion-corrected frame emission images;
and generate at least one parametric image based on the at least one parameter updated by the iterative loop and including all limitations recited in independent claim 14.
As per claim 18 and dependent claim 19, the examiner found no reference in the prior art that disclosed or rendered obvious a non-transitory computer readable medium storing instructions configured to cause a computer system to execute the steps of:
applying an iterative loop to update at least one parameter used in a direct parametric reconstruction, wherein the iterative loop includes: 
calculating frame emission images for the at least one frame; 
generating motion-corrected frame emission images based on at least one whole-body forward motion field or a whole-body inverse motion field; and
updating the at least one parameter by applying a linear fit to the motion-corrected frame emission images;
and generating at least one parametric image based on the at least one parameter updated by the iterative loop and including all limitations recited in independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 20110275933

    PNG
    media_image1.png
    423
    667
    media_image1.png
    Greyscale

[0030] FIG. 4 is a schematic of a subsystem for processing data for a nuclear imaging system 
The invention relates to methods and systems for compensating for respiratory motion of individuals during nuclear imaging. In some embodiments, the methods include obtaining data representing a reference respiratory state for the individual and obtaining data that represents a plurality of respiratory states that correspond to at least a portion of a cycle of respiration of the individual; comparing each of the plurality of respiratory states to a subset of the reference state data to obtain a motion estimate of each of the plurality of respiratory states; compensating for respiratory motion in each of the plurality of respiratory states based on the motion estimates to obtain motion-compensated respiratory state data; and constructing an image using the motion-compensated respiratory state data.
[Examiner note(s): Instant application 15/929496 (U.S. Patent Application Publication 20120350591) para [0003] states: Typical motion includes head motion, respiratory motion, and bulk motion. In order to reduce motion artifacts, different dynamic frames need to be registered to the same reference frame with motion fields before the kinetics parameters are calculated.]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884